DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pre-processing module”, “an image optimization module” and “a recognition module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PgPub. No. 2019/0228225 by Guo et al. (hereinafter ‘Guo’).
In regards to claim 1, Guo teaches computer-implemented system for recognizing an orchard on a geographic area, comprising: 5a pre-processing module configured for deriving a target section of an aerial image containing a parcel of the orchard and a mask corresponding to a shape of the orchard from the aerial image and a shapefile; (See Guo Paragraphs [0041]-[0046], Guo teaches receiving aerial images, using a model and determining crop heat maps.)
an image optimization module configured for conditioning the target section of the aerial image; and (See Guo Paragraph [0045], Guo teaches filtering the aerial image.)


In regards to claim 2, Guo teaches wherein the border of the orchard winds along the orchard. (See Guo Figure 4B).

In regards to claim 3, Guo teaches wherein the image optimization module conditions the target section of the aerial image by: 20determining type of flaws in the target section of the aerial image with a classifier; and performing at least one of cloud and haze removal, color calibration, image modulating and shadow removal on the target section based on the type of flaws with an optimizer. (See Guo paragraphs [0037] and [0045]).

In regards to claim 4, Guo teaches wherein the deep learning mechanism determines the type of the orchard and the border of the orchard within the target section of the aerial image by: identifying a region of interest containing the orchard in the target section of the 5aerial image; recognizing fruiters planted within the orchard in the region of interest to determine the type of the orchard; generating a mask for the region of interest to segment the border of the orchard, the mask marking a border 

In regards to claim 5, Guo teaches further comprising a post processing module configured for presenting the image marked with the type and the border of the orchard onto a user interface. (See Guo Figure 4B and Paragraphs [0055]-[0056]).

In regards to claim 6, Guo teaches the pre-processing module is configured for deriving the target section of the aerial image containing the parcel of the orchard and the mask corresponding to the shape of the orchard from the aerial image and the shapefile by: 20generating the parcel of the orchard by comparing the aerial image to the shapefile of the orchard, the shapefile having shape information of the orchard; segmenting the aerial image to produce the target section of the aerial image containing the parcel of the orchard; and generating the mask corresponding to the shape of the orchard using the shapefile 25of the orchard. (See Guo Paragraphs [0044]-[0048]).

In regards to claim 7, Guo teaches wherein at least one of the parcel of the orchard and the mask corresponding to the shape of the orchard act as training data for the deep learning mechanism.  (See Guo Paragraph [0038]).

In regards to claim 58, Guo teaches wherein the deep learning mechanism is trained to determine the type of the orchard by extracting a feature in the aerial image 

In regards to claim 9, Guo teaches further comprising an input module 10configured for receiving the aerial image and the shapefile. (See Guo Paragraphs [0042]-[0043]).

In regards to claim 10, Guo teaches wherein the image optimization module comprises an optimizer configured to: classify type of flaws in the target section of the aerial image; and 15perform at least one of cloud and haze removal, color calibration, image modulating and shadow removal on the target section based on the type of flaws. (See Guo Paragraph [0037]).

Claims 11-13 and 18 recite limitations that are similar to that of claims 1-3 and 5, respectively. Therefore, claims 11-13 and 18 are rejected similarly as claims 1-3 and 5, respectively. 

Claims 14-15 recite limitations that are similar to that of claim 4. Therefore, claims 14-15 are rejected similarly as claim 4.

Claims 16-17 recite limitations that are similar to that of claim 6. Therefore, claims 16-17 are rejected similarly as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PgPub. No. 2019/0228225 by Guo et al. (hereinafter ‘Guo’) in view of “Large-scale building extraction in very high-resolution aerial imagery using Mask R-CNN” by Stiller et al. (hereinafter ‘Stiller’).
In regards to claim 19, Guo teaches all the limitations of claim 11. However, Guo does not expressly teach wherein the deep learning mechanism is a Mask R-CNN model. 
Stiller teaches wherein the deep learning mechanism is a Mask R-CNN model. (See Stiller Abstract, Stiller teaches using Mask R-CNN method for extracting objects from aerial images.)

Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Guo with Stiller to obtain the invention as specified in claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665